PER CURIAM.
The appellant-plaintiff, Joseph H. Blume, appeals from a final decree of divorce granted in favor of the appellee-defendant and counterclaimant, Sophia Blume.
The primary thrust of appellant’s contention on appeal is the assertion that the trial court erred as a matter of law in awarding the appellee-wife a lump sum award and also periodic payments of alimony. We affirm on the authority of Harless v. Harless, Fla.App.1966, 185 So.2d 728.
The remaining points on appeal have been considered and we find them to be without merit. See Bennett v. Bennett, Fla.App. 1962, 146 So.2d 588; Picchi v. Picchi, Fla.1958, 100 So.2d 627; Lynch v. Coppola, Fla.App.1961, 129 So.2d 183; Vaughn v. Stewart, 1939, 140 Fla. 88, 191 So. 693.
Affirmed.
CROSS and REED, JJ., and OVER-STREET, MURRAY W., Associate Judge, concur.